Citation Nr: 1427805	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from May 21, 2006 to June 27, 2008, and in excess of 20 percent from June 28, 2008 onward for lumbarization of the upper sacrum, compression fracture of L1 vertebral body with estimated loss of 30 percent and degenerative changes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 2003 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran service connection for his lumbar spine disability and assigned a 10 percent disability rating.  

The Veteran was thereafter granted a 20 percent rating for his lumbar spine disability from June 28, 2007 onward.  However, because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.  

The Board notes that the Veteran perfected his appeal for the issue of degenerative narrowing of compressed vertebrae in his neck, but the Veteran has since been granted entitlement to service connection for this claim in an October 2013 rating decision.  Therefore, the issue is not before the Board.  The Board moreover finds that the Veteran submitted a notice of disagreement to a September 2010 rating decision denying the Veteran service connection for residuals of  traumatic brain injury (TBI); however, the Veteran failed to perfect his appeal, and the claim is therefore not before the Board.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  From May 21, 2006 to June 27, 2007, the Veteran's lumbar disability was manifested by limitation of motion and complaint of pain in the low back.  The evidence does not show forward flexion of the lumbar spine of 60 degrees or less, combined range of motion of the lumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis for this period.  

2.  From June 28, 2007 onward, the Veteran's lumbar spine disability is manifested by limitation of motion and complaint of pain in the left lower extremity.  The evidence does not show forward flexion of the lumbar spine of 30 degrees or less or favorable ankylosis of the entire lumbar spine.  

3.  During the period of July 14, 2008, and September 27, 2010, the Veteran's service-connected lumbar spine disability was additionally manifested by mild radiculopathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to June 28, 2007, and in excess of 20 percent from June 28, 2007 onward for lumbar muscle strain have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a separate 10 percent, but not higher, rating for left lower extremity radiculopathy for the period of July 14, 2008, to September 27, 2010, have been met; a separate compensable rating beyond that date is not warranted.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a separate 10 percent, but not higher, rating for right lower extremity radiculopathy for the period of July 14, 2008, to September 27, 2010, have been met; a separate compensable rating beyond that date is not warranted.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation above 10 and 20 percent for a lumbar spine disability is a downstream issue from a rating decision dated in February 2007, which initially established service connection for this disability and assigned the 10 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 10 and 20 percent for a lumbar spine disability, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations have been conducted in September 2007, February 2009 and June 2012.  These examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In a March 2007 statement, the Veteran requested an increase in his 10 percent disability rating for his service-connected lumbar strain.  

Pursuant to the rating criteria for the spine, the service-connected lumbar spine disability has been rated 10 percent disabling from May 21, 2006, to June 27, 2008, and 20 percent disabling from June 28, 2008, onward under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003, and these provisions are only applicable to claims received on or after that date.  Since the Veteran filed the current increased rating claim for the service-connected lumbar spine disability in March 2006, these revisions apply to the present case and the claim will be considered under the criteria effective as of the date of claim.  See 38 C.F.R. § 4.71a (2013).

Regarding claims filed after September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2). 

The claims for Intervertebral Disc Syndrome rated under Diagnostic Code 5243 are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Analysis

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a rating in excess of 10 percent prior to June 28, 2007, and in excess of 20 percent from June 28, 2007, onward, for the service connected lumbar spine disability is not warranted.  

VA medical records reflect that the Veteran has a history of low back pain, and a diagnosis of lumbarization of the upper sacrum with a compression fraction of the L1 vertebral body in August 2007.  The Veteran received treatment at the Fayetteville, Arkansas and the Mount Vernon, Missouri VAMCs and at the W.R. National Military Medical Center (NMMC) for his low back between 2006 and 2013.  

During the period of January through May of 2006, the Veteran visited the NMMC for back treatment multiple times.  At these visits he reported severe low back pain, and it was noted in May 2006 that the Veteran suffered from a bulging intervertebral disc of his lumbar spine, and segmental dysfunction of his sacrum.  In April 2007, at the Fayetteville VAMC, the Veteran was afforded an X-ray of his lumbar spine, which revealed mild premature arthritic changes, with no acute fractures or dislocations and with interspaces of normal height.  

In September 2007, the Veteran was afforded a VA examination in connection with his claim for an increase in his lumbar spine rating.  At that examination, he reported that his disability began when he fell while in-service 8 to 10 feet into a tree grove.  He stated that since his injury, his low back has gotten progressively worse.  He reported that he had a history of hospitalization, fatigue, decreased motion, stiffness, weakness and pain.  He stated that specifically, his pain went down his hips, and felt sharp and achy.  The Veteran was reported as having a forward flexion ending at 45 degrees with evidence of painful motion at 25 degrees.  The Veteran's range of motion for extension ended at 30 degrees; for lateral flexion on the right and left at 30 degrees and for lateral rotation for the right and left at 30 degrees.  

In October 2007, the Veteran was treated for back pain after reportedly experiencing immediate pain in his low back after throwing a ball, with tingling and numbness.  After this episode, he had difficulty when standing erect.  An October 2007 MRI revealed that the Veteran had degeneration of the lumbar intervertebral disc, with disc protrusion and mild spinal stenosis.  He also had a disc bulge at L1-2 and L5-S1.  In April 2008, the Veteran suffered reported severe pain and muscle spasms in his back after twisting it and feeling a "sharp pinch," and thereafter developing severe pain.  In May 2008, the examiner was noted to have a diagnosis of low back pain with radiculopathy, and it was suggested that he be evaluated for surgery quickly.  On July 14, 2008, electromyography was noted to reveal evidence of both right and left lower extremity radiculopathy, which were both classified as mild.  In an October 2008 visit during an imaging study, the veteran showed evidence of mild lumbar radiculopathy and a positive straight leg test and diminished reflex in his right heel.  

In February 2009 the Veteran was afforded another VA examination of the spine.  At that examination he reported urinary urgency, numbness and foot or leg weakness.  He further reported a history of fatigue, decreased motion, stiffness, weakness and pain association with his entire spine.  He reported that the pain was mild in severity, with daily frequency.  He stated that the pain radiated to all four extremities, and that he suffered severe flare-ups weekly.  Upon range of motion testing, the Veteran's flexion was at its greatest 50 degrees, his extension was no greater than 20 degrees, and his right lateral flexion and rotations were no greater than 20 degrees.  His left lateral flexion and rotations were no greater than 30 degrees.  The examiner noted that the Veteran had an MRI in July 2008, which reflected mild L5 radiculopathy of the right lower extremity.  The radiologist also noted that the decreased recruitment pattern in all the muscles tested in the lower extremities was related to the upper motor neuron sign, or a traumatic brain injury.  

In December 2009 the Veteran was afforded a neurosurgery consult, at which time he reported that he would have pain in his back that radiated down his left leg and thigh with an electric like feeling.  His lumbar films showed a transitional vertebra at the lumbosacral junction, degenerative disc changes, bulging discs and desiccation of the disc.  His neurological examination with deep tendon reflex testing was considered normal, with no sacral sensory loss.  

On September 27, 2010, the Veteran had back surgery, specifically a lumbar limnectomy minimally invasive fusion, performed by a private facility.  After his surgery, in October 2010, the Veteran reported at a private facility that he still had a sore back, but that his left leg was better.  He did not appear in acute distress, but wore a back brace.  In December 2010 the Veteran was afforded an X-ray of his lumbar spine, which showed no change of the anterior and posterior fusion of the three levels of the lower spine when compared to imaging performed on November 2010, and was found to reveal a normal appearance of the lower lumbar spine, with the numbering somewhat unclear.  

After his surgery, the Veteran was afforded another VA examination in June 2012.  At that examination, he reported that he was making good progress after his surgery, until about 6 months prior to the examination when he was in a motor vehicle accident.  He stated that injection treatment to his lower back helped and reduced his radicular discomfort significantly, and that he now gets sciatic pain when he sits too long.  He did not report any flare-ups.  The Veteran was reported as having a forward flexion ending at 60 degrees, with objective evidence of painful motion beginning at 60 degrees.  His right and left lateral flexion ended at 20 degrees, and his right and left lateral rotation ended at 30 degrees.  The Veteran had a combined range of motion of 160 degrees.  The Veteran did report functional loss and functional impairment of his lumbar spine, with less movement than normal, weakened movement, excessive fatigueability and pain upon movement.  He reported localized pain or tenderness of the affected area, with guarding and/or muscle spasms present, but not resulting in abnormal gait or spinal contour.  The Veteran's straight leg test was negative, and the examiner noted that there were no signs of radicular pain or any signs or symptoms due to radiculopathy.  

Given the evidence of record, the Board finds that a disability rating in excess of 10 percent for the service connected lumbar spine disability is not warranted for the period prior to June 28, 2007, and a disability rating in excess of 20 percent for the period following June 28, 2007, is not warranted.  In this regard, the competent and probative evidence does not demonstrate that there was forward flexion of the lumbar spine less than 60 degrees, or a combined range of motion of 120 degrees or less, which would be required for a higher, 20 percent rating prior to June 28, 2007.  Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis for this period.  The evidence further does not demonstrate that there was a forward flexion of the lumbar spine of 30 degrees or less, or favorable ankylosis of the entire lumbar spine for the period following June 28, 2007.  The Board notes that in his September 2007 VA examination the Veteran's forward flexion demonstrated pain at 25 degrees; however, flexion was actually to 45 degrees and subsequent testing has shown that the Veteran's forward flexion continued to extend further than 25 degrees.  In February 2009 the Veteran's forward flexion ended at 50 degrees, without objective evidence of pain on active range of motion, and in June 2012, the Veteran's forward flexion was 60 degrees, with pain.  Therefore, the Board finds lumbar range of motion at no time warranted an increased evaluation.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his pain.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  In addition, there is no additional uncompensated limitation of lumbar motion that can provide any basis for an increased rating based on pain on functional use.  Id.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints to warrant an increased disability rating.  Specifically, during his VA examination in June 2012, the Veteran was able to maintain forward flexion to 60 degrees, bilateral lateral flexion to 20 degrees and bilateral rotation to 30 degrees with a combined range of motion of 160 degrees.  There was also no additional loss on repetitive range of motion testing.  The examiner also noted the absence of ankylosis.

The Board also takes note that the Veteran's subjective complaints of pain radiating down his extremities have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Veteran has made several complaints of radiculopathy in the past; however, following his September 27, 2010, surgery, he has indicated a great improvement in his radicular pain.  On the other hand, the Board notes that mild bilateral radiculopathy was noted on a VA medical record, dated July 14, 2008, and continued until the Veteran's surgery in September 2010, and the Board is permitted to consider entitlement to staged ratings when the basis for such ratings is substantiated in the record.  Therefore, the Board will give the Veteran the benefit of the doubt, and find that separate 10 percent, but not greater, ratings are warranted for right and left lower extremity radiculopathy for the period of July 14, 2008 to September 27, 2010.  Thereafter, separate ratings are not warranted as the evidence does not reflect a continuation of this symptomatology.  For example, at his recent June 2012 VA examination, the examiner made note that there were no signs of radiculopathy, and other neurological tests conducted were normal.  Therefore, based on review of the record, the Board finds that although some neurological impairment justified separate staged ratings for the above-noted period, the competent and probative evidence of record does not show sufficient impairment to warrant continuation of those separate disability ratings beyond September 2010.

The Board has also considered the Veteran's statements that his disability is worse than the 10 and 20 percent staged ratings he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar muscle strain disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria - and the Board finds that with the exception of the separate ratings granted for the period of July 14, 2008, to September 27, 2010, the pain and functional impairment reported has been appropriately considered in the currently assigned 10 and 20 percent ratings in effect during the appeal period.

In light of the above, with the exception of the separate staged ratings for right and left lower extremity radiculopathy, the claim for a higher rating for the Veteran's lumbar disability must be denied for the periods on appeal.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  With the exception of the symptoms of radiculopathy during the period of July 14, 2008, to September 27, 2010, the Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as limitation of motion, which impairs his ability to walk.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to disabilities of the lumbar spine provides ratings on the basis of impairment to the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in walking and moving around.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's lumbar spine disability symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his lumbar muscle strain disability has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected lumbar muscle strain disability does not result in marked interference with the Veteran's employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Referral is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the RO has adjudicated the issue of TDIU during this appeal in a rating decision dated June 2008, and it is not currently on appeal before the Board.  In addition, in his June 2012 VA examination the Veteran reported that he was working full time at a prison for 4-5 months prior to the examination.  As he is gainfully employed, the Veteran would not be eligible to receive TDIU.  






ORDER

Entitlement to a disability rating in excess of 10 percent for the period prior to June 28, 2007, and in excess of 20 percent for the period from June 28, 2007 onward for lumbarization of the upper sacrum, compression fracture of L1 vertebral body with estimated loss of 30 percent and degenerative changes is denied.

Entitlement to a separate 10 percent rating for left lower extremity radiculopathy for the period of July 14, 2008, to September 27, 2010, but not higher or beyond that period, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for right lower extremity radiculopathy for the period of July 14, 2008, to September 27, 2010, but not higher or beyond that period, is granted, subject to the statutes and regulations governing the payment of monetary benefits




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


